DETAILED ACTION
A preliminary amendment was received and entered on 10/17/2019.
Claims 5-12 and 17-25 were canceled and claims 27-37 were added.
Claims 1-4, 13-16, and 26-37 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See e.g. page 12, lines 5 and 16. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Specification/Drawings
Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed to the final rule making notice published at 63 FR 29620 (June 1, 1998) and 1211 OG    Figures 1A and 3C disclose nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a SEQ ID NO. If these sequences are listed in a current Sequence Listing, then the drawings or brief descriptions thereof should be amended to include the appropriate SEQ ID NO.  If these sequences are not in the current Sequence Listing, then Applicant must enter these sequences into an initial or substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 29, 32, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 are indefinite in their recitation of the phrase “desired of the level of expression of the gene”.  The term “desired” renders the phrase and claims indefinite because it implies a certain amount of reduction that is not defined.  One of skill could not know if a given amount of reduction relative to some control infringes the claims or not because it is unknown what amount of reduction is “desired”.
Claim 29 is indefinite because it recites “the variant” without proper antecedent basis. Did Applicant intend for claim 29 to depend from claim 15, instead of claim 1?
Claims 29 and 32 are indefinite for reciting “the naturally occurring MRE” without proper antecedent basis. It is unclear if the claims are intended to refer to the naturally occurring seed sequence for a given miRNA or to a longer sequence.  For example, the instant specification discloses “MRE”s that are perfect complements to the entire length of an miRNA, and it is unclear if the spec intends to refer to a natural sequence of the same length that contains an miRNA seed sequence.  Such sequences will differ from target gene to target gene.  Moreover, not even the seed sequences for a give n miRNA e.g. Tan et al (Exp. Eye Res. 200 (2020) 108197, 11 pages, plus 4 pages of Appendices) at Fig. A1 in appendices which shows various miR-21-5p binding sites in different genes.  All are different, and SMAD7 has two different target sequences in the same gene.   Accordingly, it is unclear what is intended by “the naturally occurring MRE”.
Claim 36 is indefinite because it recites “the variant” without proper antecedent basis. Did Applicant intend for claim 29 to depend from claim 32, instead of claim 3?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Mol. Therapy 21(5):924-933, of record), and Schumann et al (Proc. Nat. Acad. Sci. USA 112(33):10437-10442, 2015, of record).
Geisler taught that incorporation of target site (TS) for a specific miRNA into the 3′ UTR of a transgene is a powerful technology for tissue-specific transgene suppression that works well if an appropriate miRNA is expressed at high levels in non-targeted tissue and is absent in the targeted tissue. See abstract and first sentence of discussion on page 930. Geisler taught that vectors harboring copies of a sequence that is perfectly complementary to a specific miRNA in the 3’-UTR of a transgene are 
Geisler did not teach insertion of miRTSs into the 3’-UTR of an endogenous gene in its natural environment in a chromosome.  However, it would have been immediately apparent to one of ordinary skill that the approach of Geisler could be applied to endogenous chromosomal genes as well as to transgenes, because the prior art also taught the modification of endogenous genes on chromosomes in order to inhibit expression of specific genes. For example, Schumann taught that a method of inhibiting the expression of PD-1 in human T cells by Cas9-mediated homology-directed recombination (HDR) that resulted in site-specific introduction of a frameshift mutation in PD-1 that inactivated the gene. See first full paragraph of right column on page 10440.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the gene expression control technique of Geisler to endogenous mammalian chromosomal genes since there was clearly an interest in controlling the expression of such genes (as evidenced by Schumann), and it was clear prima facie obvious.

Claims 13-16 and 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Mol. Therapy 21(5):924-933, of record), and Schumann et al (Proc. Nat. Acad. Sci. USA 112(33):10437-10442, 2015, of record) as applied to claims 1-4 above, and further in view of Ji et al (Seminars in Immunology 28 (2016) 45–53) taken with the evidence of Tan (Exp. Eye Res. 200 (2020) 108197, 11 pages, plus 4 pages of Appendices) as applied to claims 15, 29, 32, and 36, and the evidence of Feng et al (Biomed Rep. 2016 Oct; 5(4): 395–402) as applied to claims 14 and 31.
The teachings of Geisler and Schumann are described above and can be combined to render obvious the modification of endogenous chromosomal genes by insertion of heterologous miRNA binding sites in the 3’-UTRs of the genes in order to inhibit expression of those genes in cells in which the miRNAs are expressed.
With regard to claims 13, 27, 28, 30, 34, 35, and 37, it would have been obvious to have modified the method of Schumann to inhibit the expression of PD-1 by incorporation of miRTSs in the 3’-UTR of a PD-1 allele as taught by Geisler. Doing so would have been no more than the substitution of a known technique (expression regulation by insertion of miRTSs) for another (expression regulation by frameshift insertion) to arrive at a similar, predictable result (down regulation of PD-1 in T cells). One of ordinary skill was aware of miRNAs that are overexpressed in activated T cells, 
With regard to claims 14 and 31, it is noted that miR-21 is an miRNA that is differentially regulated in disease, e.g. it is the most commonly upregulated miRNA in solid and hematological malignancies (see Feng at page 397, left column, first sentence of Section 4). 
Regarding claims 15, 29, 32, and 36, it would have been obvious to have used a variant of a naturally occurring miRNA binding site, such as a variant of a naturally occurring miR-21 binding site.  Geisler suggesting using binding sites that were perfect complements of the miRNA, whereas naturally occurring binding sites tend not to be perfect complements of the entire miRNA.  See e.g. Tan who disclosed a variety of miR-21-5p (synonym of instant “miR-21”) binding sites at Fig. A1 in the Appendices, none of which is a perfect complement to miR-21-5p, and all of which differ by at least 5 nucleotides from a perfect complement of miR-21-5p. Thus if one followed the suggestion of Geisler and used an miR-21 binding site that was the perfect complement to miR-21-5p, then one would have used a variant of a natural binding site that differs from the natural binding site by at least 5 nucleotides. 
With regard to claims 16 and 33, it would have been obvious to have placed the miRTSs of Geisler into a region of the PD-1 3’-UTR that lacked other miRNA binding 
Thus the invention as a whole was prima facie obvious.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Mol. Therapy 21(5):924-933, of record), Schumann et al (Proc. Nat. Acad. Sci. USA 112(33):10437-10442, 2015, of record) and Ji et al (Seminars in Immunology 28 (2016) 45–53) as applied to claims 13-16 and 27-37 above, and further in view of Menger et al (Cancer Res; 76(8): 2087–93, 4-2016).
The teachings of Geisler, Schumann, and Ji are discussed above.
Claim 26 requires a method of treating cancer cells in a subject by administering to the subject T cells that have been modified by introduction of miRNA target sites into the 3’-UTR of an immune check point inhibitor, where the target sites are recognized by an miRNA that is upregulated in activated T cells.  In that regard, it is noted that Schumann taught that monoclonal antibody blockade of checkpoint inhibitor PD-1 is approved for treatment of advanced malignancy, and genetic deletion of PD-1 may prove useful in engineering T cells for cell-based cancer immunotherapies (see page 10440, right column, first full paragraph).  Thus it was apparent that inhibition of PD-1 in activated T cells could be advantageous in cancer treatment.  
Menger taught that the expression of immune-inhibitory ligands, such as PD-L1 by tumors and tumor stroma are considered key factors limiting efficacy of adoptive cell therapies for cancer.  Menger demonstrated that inactivation of PD-1 in tumor-reactive T cells can enhance the persistence of PD-1 gene-modified T cells at the tumor site and 
It would have been obvious one of ordinary skill in the art at the time of the invention to have implemented the method Geisler, as modified, to insert miRTSs into the 3’-UTRs the PD-1 genes of the T cells of Menger by in order to negatively regulate PD-1 expression in those cells, as desired by both Menger and Schumann. One would have been motivated to do so because Schumann suggested that genetic inactivation of PD-1 may prove useful in engineering T cells for cell-based cancer immunotherapies, and because Menger demonstrated that this was so. The miRNA-mediated approach of Geisler merely represents method of inhibiting gene expression that is an alternative approach to the methods of Schuman (CRISPR-mediated HDR) and Menger (TALEN-mediated editing). One would have had a reasonable expectation of success in view of the established utility of PD-1 inhibition using monoclonal antibodies and in view of the successful demonstration of Menger using PD-1 inactivation in activated T cells.
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635